Warner, Chief Justice.
This was a claim case which was submitted to the judgment of the court without the intervention of a jury, upon the following agreed slatement of facts, as appears from the record. In January, 1858, the plaintiff obtained a judgment against *586the defendant, Durham, on which an execution issued, and was levied on the 1st of December, 1868, upon two city lots in the city of Albany, as the property of the defendant, Durham, whereon John S. Moreman then lived. On the 1st of June, 1869, Moreman, the present claimant, interposed an affidavit under the relief act in which he alleged several reasons why the property should not be sold as the property of Durham. What disposition was made of that affidavit, the record does not disclose, but on the 6th of. December; 1873, Moreman interposed his claim to the properly. It also appears that Durham, the defendant in fi. fa., owned the property until September, 1863, when he sold it to Drinkwater, who sold it to Moreman, the claimant, in 1866; that Drink-water took possession at the time of his purchase and remained in possession until he sold to Moi’eman, who then went into possession, and remained in possession up to the time of trial. The court decided that under the law and facts of the case, the property was subject to the plaintiff’s execution; whereupon the claimant excepted.
We find no error in the judgment of the court on the statement of facts disclosed in the record.
Let the judgment of the court below' be affirmed.